IN THE COURT OF APPEALS OF IOWA

                                    No. 14-0068
                                Filed April 16, 2014


IN THE INTEREST OF C.S.,
Minor Child,

L.S., Father,
Appellant,

C.F., Mother,
Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Louise M. Jacobs,

District Associate Judge.



       The mother and father separately appeal the termination of their parental

rights to their child, C.S. AFFIRMED ON BOTH APPEALS.



       Francis P. Hurley of Phil Watson, P.C., Des Moines, for appellant father.

       Randall L. Jackson, Des Moines, for appellant mother.

       Thomas J. Miller, Attorney General, Janet L. Hoffman, Assistant Attorney

General, John P. Sarcone, County Attorney, and Annette Taylor, Assistant

County Attorney, for appellee State.

       Kimberly Ayotte of the Youth Law Center, Des Moines, attorney and

guardian ad litem for minor child.



       Considered by Vogel, P.J., and Tabor and McDonald, JJ.
                                           2


VOGEL, P.J.

       The mother and father separately appeal the termination of their parental

rights to their child, C.S. The mother claims the State failed to prove by clear and

convincing evidence grounds to terminate her parental rights under Iowa Code

section 232.116(1)(d), (h), and (i) (2013) and alternatively requests she be

granted more time to prepare for C.S.’s return. The father asserts the State

failed to prove grounds to terminate under Iowa Code section 232.116(1)(b), (d),

(h), and (i) and that termination is not in the child’s best interest. We conclude

the State proved by clear and convincing evidence grounds to terminate both the

mother’s and father’s parental rights under Iowa Code section 232.116(1)(h). We

also find termination is in the child’s best interest, and therefore affirm.

       C.S., born in August 2012, first came to the attention of the Department of

Human Services (DHS) in November of 2012. DHS initiated the investigation

because the mother and father were involved in prostitution—the mother was

charged with prostitution1 under Iowa Code section 725.1 (2011) and the father

with pimping under section 725.2. C.S. was present during some of these sexual

encounters.    DHS also discovered issues of domestic violence between the

parents,   substance     abuse,     and    unaddressed      mental    health   issues.

Consequently, C.S. was removed from the parents’ care on November 21, 2012,

and placed with her paternal grandparents. C.S. was adjudicated a child in need

of assistance (CINA) on January 23, 2013. C.S. has never been returned to

either parent’s care.


1
 At one time the mother stated she engaged in prostitution at least fifty times in the
month prior to her arrest.
                                          3


       The mother was on probation for domestic assault at the time of the

prostitution charge. A warrant was issued for her arrest for failure to comply with

probation requirements. The mother then removed herself from the county and

did not turn herself in until April 7, 2013, after which she was in jail until June 13.

Between November 2012 and February 2013, the mother visited C.S. no more

than three times. From February 10 until June 26, 2013, the mother did not visit

C.S., though she began to attend visits more regularly beginning in July.

However, she would often arrive late and leave early, use the time to text,

frequently reschedule, and was otherwise poorly engaged with her daughter

during the visits. The mother has never progressed to unsupervised visits. In

her testimony, she also acknowledged the lack of a bond between her and C.S.,

stating:

       [C.S.] wasn’t able to get that connection she needed with her mom
       and being able to get to know me and me being able to get to know
       her. I didn’t get to see a lot of her growing up and starting to crawl
       and starting to walk and that affects her.

       Additionally, the mother has several mental health issues. She reported

she was diagnosed with bipolar disorder when she was younger and has been in

therapy off and on since she was seven years old. During mental health exams

offered as part of DHS services, various providers diagnosed the mother with

major depressive disorder, anxiety disorder, impulse control disorder NOS, and

borderline personality traits. She also has a history of seizures for which she

receives Social Security Disability payments. Though she has been prescribed

medication, she testified at the termination hearing she was not taking her

medication and that most of her issues were resolved.
                                            4


       The mother has married and is living with her husband, though she is not

currently employed. She worked for a brief time after her release from jail but

quit because her work hours were flexible and, in her opinion, it was easier to

have set work hours. She also briefly attended community college but stopped

due to her depression and “DHS stuff” interfering.              While the mother was

compliant with some services offered, such as therapy, she was not consistently

compliant in attending parenting classes, batterer’s education, or visitation.2

       The father has been incarcerated since July 19, 2013, and his release is

not projected until October 26, 2015. At the time of his arrest for the prostitution

charge he was on probation, and after that arrest, was then convicted of theft.

While he denied at the hearing the domestic violence issues between him and

the mother, he admitted that, during a heated assault on the mother, he punched

a hole in the wall. At the time of the CINA adjudication hearing there was also a

concern he was abusing illegal substances, but he was uncooperative in

providing a drug screen until three weeks after being ordered to do so. The

father has only visited C.S. once since her removal.

       The State petitioned to terminate the mother’s and father’s parental rights

on August 23, 2013. A hearing was held on November 1, 2013, and on January

3, 2014, the juvenile court terminated the parental rights of both parents. The

mother and father separately appeal.




2
  At the hearing, the mother testified she was not compliant with these services because
DHS would not respond to her. She also stated she was unable to stay at visits because
she was trying to get a job, an apartment, and otherwise better organize her life, and that
the grandparents made the visits “uncomfortable” and would “glare” at her.
                                         5

       We review termination proceedings de novo. In re S.R., 600 N.W.2d 63,

64 (Iowa Ct. App. 1999). The grounds for termination must be proved by clear

and convincing evidence. Id. Our primary concern is the child’s best interest. Id.

When the juvenile court terminates parental rights on more than one statutory

ground, we only need find grounds to terminate under one of the sections cited

by the juvenile court to affirm. Id.

       To terminate parental rights under Iowa Code section 232.116(1)(h), the

child must be three years of age or younger, adjudicated CINA, removed from

the parents’ physical custody for at least six of the last twelve months, and the

child cannot be returned to the parents’ care. Due to the father’s incarceration,

and the fact he will not be released until late in 2015, the State proved C.S.

cannot be returned to his care.

       With regard to the mother, her unresolved mental health issues, extensive

criminal activity, and lack of insight into how her behavior affects C.S., combined

with the lack of any sort of consistent and meaningful contact with C.S., show

C.S. cannot be returned to her care. In the year between the removal and the

termination hearing, the mother never progressed to unsupervised visits, nor did

she demonstrate a desire to be a parent to C.S. such that her daughter was her

priority. As the DHS report noted: “[The mother] does not interact much with

[C.S.] and is on her phone three times and then texting often.” Additionally, the

DHS worker expressed concern “about the lack of attachment that [C.S.] has

toward [the mother] and her parenting skills to help rebuild this attachment.”

       While we commend the mother for any progress she has made, she

testified she did not take this case seriously until the petition for termination was
                                         6


filed. That is simply too little, too inconsistent, and too late. In determining the

future actions of the parent, her past conduct is instructive.      In re J.E., 723

N.W.2d 793, 798 (Iowa 2006). Overall, the mother’s actions since November

2012 indicate C.S. cannot be returned to the mother’s care. Therefore, the State

proved by clear and convincing evidence grounds to terminate the mother’s

parental rights under paragraph (h).

       It is also in the best interest of C.S. for parental rights to be terminated.

Neither parent has shown any consistency in participating in services or

otherwise attempting to parent C.S. While the mother requests more time, “[w]e

have repeatedly followed the principle that the statutory time line must be

followed and children should not be forced to wait for their parent to grow up.” In

re N.F., 579, N.W.2d 338, 341 (Iowa Ct. App. 1998); see also Iowa Code

§ 232.116(2). Given the lack of a bond between C.S. and either parent, the

ongoing criminal issues, and C.S.’s need for stability and permanency, it is in her

best interest to terminate the mother’s and father’s parental rights.

       AFFIRMED ON BOTH APPEALS.